UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 03-6760



PETE SMITH,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-154-1)


Submitted:    August 28, 2003             Decided:   September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pete Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pete Smith, a federal prisoner, appeals the district court’s

order adopting the order of a magistrate judge and dismissing his

petition filed under 28 U.S.C. § 2241 (2000) without prejudice. We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.             See Smith

v. United States, No. CA-03-154-1 (M.D.N.C. filed Apr. 24, 2003;

entered Apr. 25, 2003). We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    AFFIRMED




                                      2